THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Tammie Lynn Hoffman, Respondent.

            Appellate Case No. 2014-002701


                              Opinion No. 27493 

              Submitted February 3, 2015 – Filed February 11, 2015 



                                  DISBARRED


            Lesley M. Coggiola, Disciplinary Counsel, and Julie K.
            Martino, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Tammie Lynn Hoffman, of Magnolia, Texas, pro se.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a definite suspension of nine (9) months or more or disbarment.
In addition, respondent agrees to pay the costs incurred in the investigation and
prosecution of this matter within thirty (30) days of the date of the imposition of
discipline. We accept the Agreement and disbar respondent from the practice of
law in this state. Respondent shall pay the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission on Lawyer Conduct (the
Commission) within thirty (30) days of the date of this opinion. The facts, as set
forth in the Agreement, are as follows.

                                      Facts

On August 27, 2008, John Doe, a Nevada resident, wired $25,000.00 to
respondent's trust account. Doe believed he was entering into an investment with
Tom Roe, a third party ("Third Party"). Third Party told Doe via email that he
would purchase a collateral mortgage obligation (CMO) on Doe's behalf and that
Doe's funds would triple in three to five business days. Third Party also informed
Doe that the investment was backed by real estate to match Doe's initial
investment, but did not elaborate on this statement. Third Party assured Doe that
the deal was solid because a law firm would type up and notarize the documents.
Third Party instructed Doe to wire the money to respondent's trust account and Doe
transferred the money as instructed.

Doe's money was apparently never invested and was never returned. On August
27, 2008, the same day Doe's $25,000.00 was wired into respondent's account,
$24,750.00 was transferred out of the trust account. The recipient of these funds is
unknown. On August 28, 2008, the remaining $250.00 was transferred to an
unknown recipient.

On January 22, 2009, another $25,000.00 was transferred to respondent's trust
account. The source of these funds is unknown.

Three checks from respondent's trust account bearing respondent's signature were
written on January 22, 2009. These checks, #1002 for $8,500.00, #1003 for
$8,500.00, and #1004 for $5,700.00, were made out to Third Party for a total of
$22,700.00. Respondent denies writing these checks and denies any knowledge of
Third Party or Doe.

Doe attempted to contact respondent to determine what happened to his money and
to the property that allegedly secured the transaction. Respondent did not respond
to Doe. She alleged she had no contact with Doe and that she had moved out of
South Carolina by the time Doe filed the complaint against her.

Respondent informed ODC that a former paralegal used her trust account for these
transactions without her knowledge or consent. Respondent stated that these funds
were deposited into her trust account and disbursed without her knowledge.

Respondent failed to comply with a subpoena for her trust account records and for
her paralegal's employment records. Respondent failed to provide bank
statements, client ledgers, journals, reconciliations, cancelled checks, or deposit
records, all of which were requested pursuant to a subpoena dated May 21, 2012.
Respondent failed to provide any employment records pertaining to the paralegal
respondent alleged used her account without her knowledge. Respondent did not
provide a response to the subpoena.
Respondent failed to appear for interviews scheduled for February 28, 2013, and
April 2, 2013, pursuant to Rule 19(c), RLDE.

                                         Law

Respondent admits that by her conduct she has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.15 (lawyer shall
safeguard property of clients or third persons); Rule 5.3 (lawyer shall adequately
supervise non-lawyer staff to ensure non-lawyer conduct compatible with
professional obligations of lawyer); Rule 8.1(b) (lawyer shall not knowingly fail to
respond to demand for information from disciplinary authority); and Rule 8.4(d) (it
is misconduct for lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation).

Respondent also admits she has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct); Rule 7(a)(3) (it
shall be ground for discipline for lawyer to willfully fail to comply with subpoena
issued under RLDE or knowingly fail to respond to lawful demand from
disciplinary authority to appear pursuant to Rule 19, RLDE); Rule 7(a)(5) (it shall
be ground for discipline for lawyer to engage in conduct tending to pollute the
administration of justice or to bring the courts or the legal profession into disrepute
or conduct demonstrating an unfitness to practice law); and Rule 7(a)(6) (it shall be
ground for discipline for lawyer to violate the oath of office taken to practice law
in this state and contained in Rule 402(k), SCACR).

                                     Conclusion

We accept the Agreement for Discipline by Consent and disbar respondent from
the practice of law in this state.1 Within thirty (30) days from the date of this
opinion, respondent shall pay the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission. Within fifteen (15) days
of the date of this opinion, respondent shall file an affidavit with the Clerk of Court



1
 On August 8, 2011, the Court suspended respondent from the practice of law for
two years. In the Matter of Hoffman, 393 S.C. 630, 714 S.E.2d 285 (2013).
Respondent has not been reinstated.
showing that she has complied with Rule 30 of Rule 413, SCACR, and shall also
surrender her Certificate of Admission to the Practice of Law to the Clerk of Court.

DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.